Opinion filed May 5, 2022




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-22-00083-CR
                                   ___________

             ERIC CHARLES WHITAKER, JR., Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 104th District Court
                              Taylor County, Texas
                          Trial Court Cause No. 23158-B


                      MEMORANDUM OPINION
      Appellant, Eric Charles Whitaker, Jr., entered a plea of true to the allegations
in the State’s motion to adjudicate. The trial court adjudicated Appellant guilty of
the third-degree felony offense of possession of methamphetamine and assessed
Appellant’s punishment at confinement for three years and a fine of $500. We
dismiss the appeal.
      This court notified Appellant by letter that the trial court had certified that
Appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We requested
that Appellant respond and show grounds to continue the appeal. Appellant sent a
pro se response in which he indicated that he wished to withdraw his motion to
appeal and did not want to prolong his sentence.         After this court received
Appellant’s pro se response, the trial court conducted a hearing. At that hearing,
Appellant announced that he did not want to pursue his appeal any further. Appellant
also agreed to the withdrawal of his court-appointed attorney.
      Because the trial court certified that Appellant waived his right of appeal and
because Appellant has informed both the trial court and this court that he does not
wish to pursue this appeal, we dismiss this appeal without further action. See
TEX. R. APP. P. 25.2(d).
      This appeal is dismissed.


                                                    PER CURIAM


May 5, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2